Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Arguments
In communications filed on 2/2/2021, claims 21-40 are presented for examination. Claims 21, 30, and 36 are independent.
Amended claim(s): 21, 30, and 36.
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/2/22, with respect to section 112 rejection and objection to the Specification have been fully considered and are unpersuasive. Claim 30 recites: “wherein a result of the comparison is encrypted using a key shared with the secure circuit.” However, Applicant’s disclosure originally filed does not show support that the sensor communicates a result to the SEP rather, the disclosure supports sensor sending the biometric data to the SEP and the SEP performs the matching using the biometric data. Claims 38-39 recite similar limitation as the aforementioned limitation recited in claim 30. Note Applicant argues the support for the said limitation is found in original disclosure ¶0022:
[0022] Biosensor 120, in one embodiment, is configured to detect biometric data for a user of computing device 100. Biometric data may be data that uniquely identifies the user among other humans (at least to a high degree of accuracy) based on the user's physical or behavioral characteristics. For example, in some embodiments, sensor 120 is a finger print sensor that captures fingerprint data from the user. In one embodiment, SEP 114 may maintain previously captured fingerprint data of an authorized user and compare it against newly received fingerprint data from sensor 120 in order to authenticate a user. (In another embodiment, biosensor 120 may perform the comparison.) If the fingerprint data matches, SEP 114 may permit performance of a requested service. In some embodiments, communications between SEP 114 and biosensor 120 may be encrypted using a key shared between SEP 114 and biosensor 120 such that another circuit (e.g., CPU 112) is unable to view communicated fingerprint data. In some embodiments, other types of biometric data may be captured by sensor 120 such as voice recognition (identifying the particular user's voice), iris scanning, etc. It is noted that SEP 114 may also compare information collected from sources other than sensor 120 in order to verify the identity of a user, in some embodiments. Accordingly, computing device 100 may include other user interface circuits (e.g., a touch screen) configured to receive authentication information (e.g., a passcode or password) from a user, and SEP 114 may verify that the received authentication information is correct.

Clearly, the Specification discloses biosensor capturing the fingerprint data and in some embodiments performing the comparison. Specification explicitly discloses “communications between SEP 114 and biosensor 120 may be encrypted using a key shared between SEP 114 and biosensor 120 such that another circuit (e.g., CPU 112) is unable to view communicated fingerprint data” (emphasis added). However, the Specification does not, explicitly, implicitly, or inherently, provides support for the limitation “wherein a result is encrypted using a key shared with the secure circuit” There is no support for biosensor communicating a result of the comparison to secure circuit wherein the wherein the result is encrypted using a key shared with the secure circuit. As such, the effective filing date of claim 30 (and dependent claims) is 2/2/22. Claims 38-39 recite similar limitation as the aforementioned limitation recited in claim 30. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/2/22, with respect to claim 30 rejected under prior art have been fully considered but are unpersuasive. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/2/22, with regards to newly added limitations to the independent claims, cited art of record Davis, Kwon, and Saito disclose: receive, from the processor, a request to perform a cryptographic operation on data supplied by the processor; (Davis: Fig. 2, 3, step 310, i.e., the enquiry sent by the access control circuitry, col 4:27-33, i.e., the secure cryptographic circuitry for performing cryptographic functions protected from tampering. See also, Saito: Fig. 3, i.e., the ISO CPU 112; ¶69-¶73, i.e., the ISO CPU sends commands/data to the security processor and gets results from the security processor wherein the processing include security related work)

Specification
The amendment filed 2/2/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 30 and the respective dependent claims are not supported by Applicant’s disclosure as originally filed on 12/30/19.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and respective dependent claims; and claims 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure filed originally on 12/30/19 lacks written description support for new claims amended on 2/2/22 via a preliminary amendment. For example, claim 30 recites: “wherein the result is encrypted using a key shared with the secure circuit.” However, Applicant’s disclosure originally filed does not show support the sensor communicates a result to the SEP rather, the disclosure supports sensor sending the biometric data (i.e., the fingerprint) to the SEP and the SEP performs the matching using the biometric data. Claims 38-39 recite similar limitation as the aforementioned limitation recited in claim 30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, 27, 28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6181803 B1 (hereinafter ‘Davis’) in view of in view of US 20040129787 A1 (hereinafter ‘Saito’).

As regards claim 21, Davis (US 6181803 B1): An apparatus, comprising: a biometric sensor configured to receive biometric information from a user; (Davis: Fig. 2, col. 2:50-57, i.e., the biometric device i.e., sensor)
a processor; and (Davis: Figs. 1, 3, i.e., the access control cicuitry)
a secure circuit that includes cryptographic circuitry, wherein the secure circuit is configured to: receive, from the processor (Davis: Fig. 3, step 310, i.e., the enquiry sent by the access control circuitry), a request to perform a cryptographic operation on data supplied by the processor; and (Davis: Fig. 2, 3, step 310, i.e., the enquiry sent by the access control circuitry, col 4:27-33, i.e., the secure cryptographic circuitry for performing cryptographic functions protected from tampering) 
in response to determining that biometric information received from the biometric sensor matches known biometric information of one or more authorized users, perform the cryptographic operation using the cryptographic circuitry, (Davis: Figs. 2-3, col 6:48-67 to col. 7:7, i.e., biometric processing including performing comparison of the received biometric information and the master and performing secure communications with the node through the cryptographic circuitry upon authentication) wherein the cryptographic operation uses a key stored in the secure circuit, wherein the key is inaccessible outside the secure circuit. (Davis: Fig. 2, col. 5:25-50, i.e., the cryptographic key material stored in the memory of the secure circuit i.e., inaccessible outside the secure circuit)
However, Davis does not but in analogous art Saito teaches: on data supplied by the processor. (Saito: Fig. 3, i.e., the ISO CPU 112; ¶69-¶73, i.e., the ISO CPU sends commands/data to the security processor and gets results from the security processor wherein the processing include security related work)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include biometric authentication system wherein biometric authentication is performed locally on the capturing device and a result is securely communicated to another device to perform a cryptographic action based on the result as taught by Saito with the motivation to securely and efficiently perform transactions (Saito: Abstract)

Claim 36 recites substantially the same features recited in claim 21 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 27, Davis et al combination discloses the apparatus of claim 21, wherein the secure circuit authenticates the user via biosensor and generates a signature in response to a successful authentication. (Davis: col. 3:59 to col. 4:3)

As regards claim 28, Davis et al combination discloses the apparatus of claim 21, wherein the secure circuit receives the request to perform the cryptographic operation from an application that is executable on a device external to the apparatus. (Davis: Fig. 1, col. 4:15-26, i.e., the access control software)

Claim 22, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito in view of US 20050160052 A1 (hereinafter ‘Schneider’).

As regards claim 22, Davis et al combination discloses the apparatus of claim 21. However, Davis does not but in analogous art, Schneider (US 20050160052 A1) teaches: wherein the biometric sensor and secure circuit are configured to communicate data that is encrypted using a shared key. (Schneider: ¶23, ¶27, i.e., the communication between the sensor and the processor is encrypted using common key or public-private key)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include encrypted communication between the sensor and the processor as taught by Schneider with the motivation to prevent unauthorized access to the biometric information (Schneider: ¶23, ¶27) 

As regards claim 37, Davis et al combination discloses the method of claim 36, wherein the cryptographic operation is performed in response to the secure element verifying that the biometric information corresponds to the user, (Davis: Figs. 2-3, col 6:48-67 to col. 7:7, i.e., biometric processing including performing comparison of the received biometric information and the master and performing secure communications with the node through the cryptographic circuitry upon authentication)
However, Davis does not but in analogous art, Schneider (US 20050160052 A1) teaches: wherein the biometric information is received via the biometric sensor and communicated to the secure element using an encrypted connection. (Schneider: ¶23, ¶27, i.e., the communication between the sensor and the processor is encrypted using common key or public-private key)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include encrypted communication between the sensor and the processor as taught by Schneider with the motivation to prevent unauthorized access to the biometric information (Schneider: ¶23, ¶27) 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito in view of US 20140139318 A1 (hereinafter ‘Malpani’).

As regards claim 25, Davis et al combination discloses the apparatus of claim 21. In analogous art, Malpani (US 20140139318 A1) teaches: wherein the key is encrypted in a non-volatile memory accessible to the secure circuit, and wherein the secure circuit is configured to decrypt the key using the biometric information before performing the cryptographic operation. (Malpani: Figs 3D, 4C, ¶50-¶52, ¶57, i.e., using the data value i.e., biometric information, decrypting an associated key)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include using biometric authentication information to decrypt a key as taught by Malpani with the motivation to use biometric information for authenticating a user (Malpani: ¶0002)

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito in view of US 20160239686 A1 (hereinafter ‘Kwon’).

As regards claim 26, Davis et al combination discloses the apparatus of claim 21. However, Davis does not but in analogous art, Kwon teaches: wherein the cryptographic operation is signing of a certificate using the key stored in the secure circuit. (Kwon: ¶94-¶105, ¶199, biometric and password and other information used for verification to perform authentication and ¶236-¶242, i.e., the signed certificate request)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include biometric authentication system wherein biometric authentication is performed using biometric as well as other information such as passwords as taught by Kwon with the motivation to perform user authentication (Kwon: ¶94-¶105, ¶199)

Claim 29, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito in view of US 20140089682 A1 (hereinafter ‘Gulati’).

As regards claim 29, Davis et al combination discloses the apparatus of claim 21, wherein the secure circuit is coupled to other components via a communication fabric, and wherein the secure circuit is configured to permit read and write operations received via the communication fabric (Davis: Fig. 1 col. 4:58-67) 
However, Davis does not but in analogous art, Gulati (US 20140089682 A1) teaches: only if the operations address a secure mailbox of the secure circuit. (Gulati: ¶6, ¶34, i.e., communications to the SEP is through a mailbox)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Davis to include a secure mailbox mechanism implemented inside the security circuit for communication with the security circuit as taught by Gulati with the motivation to maintain isolation between the security circuit and external devices (Gulati: ¶6, ¶34)

As regards claim 40, Davis et al combination discloses the method of claim 36. However, Davis does not but in analogous art, Gulati (US 20140089682 A1) teaches: wherein the key is stored in the secure element during fabrication of the secure element. (Gulati: ¶70-¶71, the fuses at the manufacture time that generate the unique UUID i.e., key)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Davis to include a secure mailbox mechanism implemented inside the security circuit for communication with the security circuit as taught by Gulati with the motivation to maintain isolation between the security circuit and external devices (Gulati: ¶6, ¶34)

Claim 30, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160239686 A1 (hereinafter ‘Kwon’) in view of US 20060036873 A1 (hereinafter ‘Ho’) in view of US 20040129787 A1 (hereinafter ‘Saito’).

As regards claim 30, Kwon (US 20160239686 A1) discloses: An apparatus (Kwon: Fig. 3), comprising: a secure circuit; (Kwon: Fig. 3, ¶56, i.e., eSE the secure circuit); a processor (Kwon: Fig. 1A, ¶3, ¶8); and a biometric sensor configured to: receive biometric information from a user; (Kwon: Fig. 3, ¶95-¶105 i.e., the FP sensor)
However, Kwon does not but in analogous art, Ho (US 20060036873 A1) teaches: perform a comparison of the received biometric information to known biometric information; (Ho: Fig. 3, ¶18, i.e., fingerprint, i.e., biometric, sensor captures and compares the received fingerprint to find a match)  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon to include a biometric sensor that captures and compares fingerprints as taught by Ho with the motivation to user biometric authenticity in making access decisions (Ho: ¶2)
However, Kwon et al do not but in analogous art, Saito (US 20040129787 A1) teaches: wherein a result of the comparison is encrypted using a key shared with the secure circuit; and (Saito: Fig. 6, ¶9, ¶58, ¶102, ¶115, i.e., biometric capture device performs the matching and securely communicating the result of the matching using a verification message to the other device wherein the message is encrypted using a DES128 key i.e., symmetric key i.e., shared key)  
receive, from the processor, a request to perform a cryptographic operation on data supplied by the processor; (Saito: Fig. 3, i.e., the ISO CPU 112; ¶69-¶73, i.e., the ISO CPU sends commands/data to the security processor and gets results from the security processor wherein the processing include security related work) and
wherein the secure circuit is configured to perform an internal cryptographic operation based on the result indicating that the biometric information corresponds to the user. (Saito: Fig. 6, ¶9, ¶58, ¶102, ¶95, ¶115, Saito: Fig. 6, ¶9, ¶58, ¶102, ¶115, i.e., biometric capture device performs the matching and securely communicating the result of the matching using a verification message to the other device wherein the message is encrypted using a DES128 key i.e., symmetric key i.e., shared key, wherein based on the result the device performs a cryptographic action)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon et al to include biometric authentication system wherein biometric authentication is performed locally on the capturing device and a result is securely communicated to another device to perform a cryptographic action based on the result as taught by Saito with the motivation to securely and efficiently perform transactions (Saito: Abstract)

As regards claim 34, Kwon et al combination discloses the apparatus of claim 30, wherein the internal cryptographic operation is signing a certificate signing request (CSR). (Kwon: ¶236-¶242, i.e., the signed certificate request)

As regards claim 35, Kwon et al combination discloses the apparatus of claim 30, wherein the biometric information comprises fingerprint information of the user, a voiceprint of the user, or an iris scan of the user. (Kwon: Fig. 3, ¶95-¶105 i.e., the FP sensor)

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito.

As regards claim 38, Davis discloses the method of claim 36. However, Davis does not but in analogous art, Saito (US 20040129787 A1) teaches: wherein the cryptographic operation is performed in response to: the biometric sensor verifying that the biometric information corresponds to the user and communicating an indication of the verifying to the secure element. (Saito: Fig. 6, ¶9, ¶58, ¶102, ¶95, ¶115, Saito: Fig. 6, ¶9, ¶58, ¶102, ¶115, i.e., biometric capture device performs the matching and securely communicating the result of the matching using a verification message to the other device wherein the message is encrypted using a DES128 key i.e., symmetric key i.e., shared key, wherein based on the result the device performs a cryptographic action)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include biometric authentication system wherein biometric authentication is performed locally on the capturing device and a result is securely communicated to another device to perform a cryptographic action based on the result as taught by Saito with the motivation to securely and efficiently perform transactions (Saito: Abstract)

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Saito in view of Kwon.

As regards claim 39, Davis et al combination discloses the method of claim 38. However, Davis et al do not but in analogous art, Kwon teaches: wherein the cryptographic operation is also performed in response to verification of a passcode of the user. (Kwon: ¶94-¶105, ¶199, biometric and password and other information used for verification to perform authentication)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Davis to include biometric authentication system wherein biometric authentication is performed using biometric as well as other information such as passwords as taught by Kwon with the motivation to perform user authentication (Kwon: ¶94-¶105, ¶199)

Claim Objections
Claim 23 is objected.  Claim recites allowable subject matter: “wherein use of the biometric information is specified by an access control list for the key, wherein the access control list is stored within the secure circuit” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432